UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-4484
VINCENT MISSOURI,
              Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 03-7009
VINCENT MISSOURI,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                     (CR-00-498, CA-01-983)
                  Submitted: November 10, 2003
                      Decided: December 29, 2003
Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                             COUNSEL
Margaret A. Chamberlain, Greenville, South Carolina, for Appellant.
Isaac Louis Johnson, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.
2                      UNITED STATES v. MISSOURI
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Vincent Missouri appeals his conviction and sentence for armed
bank robbery in violation of 18 U.S.C. § 2113(a) and (d) (2000). Mis-
souri’s counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), raising for the court’s consideration the issue of whether
the district court properly sentenced Missouri as a career offender but
stating that, in her view, there are no meritorious grounds for appeal.
Missouri filed a pro se supplemental brief, raising four separate but
related challenges to his classification as a career offender, claiming
that his indictment was defective and asserting that both counsel who
represented him were ineffective.

   We review the district court’s decision to apply the career offender
guideline de novo. United States v. Williams, 29 F.3d 172, 173 (4th
Cir. 1994). A defendant is a career offender if: (1) he is at least eigh-
teen years old when the instant offense was committed; (2) the instant
offense is a felony and is either a crime of violence or a drug offense;
and (3) he has at least two prior felony convictions for crimes of vio-
lence or drug offenses. U.S. Sentencing Guidelines Manual § 4B1.1
(2000). The district court properly determined Missouri has two prior
felony convictions for crimes of violence or a drug offense. See
U.S.S.G. § 4B1.2, comment (n. 1). Therefore, we find that Missouri
was properly sentenced as a career offender.

   Missouri’s remaining challenges to the district court’s conclusion
that he qualified as a career offender were on the grounds of ex post
facto and full faith and credit violations, and the state court’s classifi-
cation of his prior offenses as non-violent crimes. These claims were
not properly preserved for appeal. Hence, we review for plain error.
United States v. Olano, 507 U.S. 725, 732 (1993). We have reviewed
the record and find no plain error in the district court’s determination
that Missouri qualified as a career offender.
                      UNITED STATES v. MISSOURI                       3
   Missouri’s challenge of the indictment for its failure to allege that
his conduct interfered with interstate commerce fails because all that
is required for federal jurisdiction under the bank robbery statute is
that the bank in question be insured by the FDIC on the date of the
robbery. See Pigford v. United States, 518 F.2d 831, 833 (4th Cir.
1975). Missouri admitted at his plea hearing that the bank in question
was FDIC insured and has waived any challenge on this issue. See
United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993).

   Finally, Missouri claims that he received ineffective assistance of
counsel from both attorneys who represented him. Claims of ineffec-
tive assistance of counsel are not properly raised on direct appeal
unless the record conclusively reveals that the defendant’s representa-
tion was defective. United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). We have reviewed the record and determine that it does not
conclusively establish any ineffective assistance of counsel. There-
fore, Missouri’s ineffective assistance claims are not cognizable in
this direct appeal.

   We have reviewed the record in accordance with Anders and find
no meritorious issues. This Court requires that counsel inform his cli-
ent, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may file a motion for leave to withdraw from representa-
tion. Counsel’s motion must state that a copy thereof was served on
the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           AFFIRMED